
	
		II
		112th CONGRESS
		1st Session
		S. 1104
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require regular audits of, and improvements to, the
		  Transition Assistance Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veteran Transition Assistance
			 Program Audit Act of 2011.
		2.Audits of the
			 Transition Assistance Program
			(a)ContractThe
			 Secretary of Labor shall enter into a contract for audits of the Transition
			 Assistance Program carried out under chapter 58 of title 10, United States
			 Code. The Secretary of Labor shall enter into such contract with a private
			 organization not affiliated with the program, and shall ensure that the audits
			 are conducted not less often than once every 3 years.
			(b)AuditIn
			 conducting such an audit, the organization shall measure the effectiveness of
			 the Transition Assistance Program, and identify any measures needed to improve
			 the effectiveness of the program.
			(c)ReportAt
			 the conclusion of each audit, the organization shall prepare a report
			 containing the findings resulting from the audit, and recommendations for
			 improving the effectiveness of the program. The organization shall submit the
			 report to the Secretary of Labor, the other Secretaries referred to in section
			 1144 of title 10, United States Code, the Committee on Armed Services and the
			 Committee on Veterans' Affairs of the House of Representatives, and the
			 Committee on Armed Services and the Committee on Veterans' Affairs of the
			 Senate.
			(d)ImprovementsThe
			 Secretary of Labor, in conjunction with the other Secretaries, shall review the
			 report and shall implement any measures needed to improve the effectiveness of
			 the Transition Assistance Program.
			
